Citation Nr: 0528573	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-30 736	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957.  Service in support of atmospheric nuclear 
weapons testing is indicated by the evidence of record.  The 
veteran died in January 2002; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which among other things, denied 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died January [redacted], 2002.

2.  The veteran's death was due to multi-organ failure.  

3.  At the time of the veteran's death he was not service 
connected for any disability.  

4.  A radiogenic disease did not cause or contribute to the 
veteran's death; no disability attributable to military 
service caused or contributed to his demise.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was exposed to low levels 
of radiation while serving as a crew member aboard a ship 
supporting Operation REDWING, which involved atmospheric 
testing of nuclear weapons in the Marshall Islands in 1956.  
The veteran's service medical records (SMRs) show no 
complaints of or treatment for any chronic conditions while 
in service.  Both his enlistment and separation examinations 
showed no abnormalities or defects.  

Prior to his death, the veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD); hypertension; benign 
prostate hypertrophy; posterior subcapsular cataract of the 
right eye, status post cataract extraction; degenerative 
joint disease (DJD); tracheobronchitis; and peptic ulcer 
disease.  The claimant also asserts that he had a disorder of 
the pancreas, an immune system deficiency, glaucoma, and a 
disorder that caused bone loss.  Prior to his death, the 
veteran had claimed service connection for COPD and for 
posterior subcapsular cataracts.  In the course of the 
development of these issues, an advisory medical opinion was 
requested from the VA Under Secretary of Health.  That expert 
medical opinion determined that it was unlikely that a 
respiratory disorder or cataracts could be attributed to 
exposure to ionizing radiation in service.  

The veteran died January [redacted], 2002.  His death certificate 
attributed death to multi-organ failure.  The report of an 
autopsy shows that the veteran died of severe hemorrhage as a 
result of coagulopathy.  The veteran's widow submitted an 
Application for Dependency and Indemnity Compensation, 
contending that the veteran's death was a result of his 
exposure to ionizing radiation while in service.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.312(a) (2005).  For a service-connected 
or compensable disability to be the principal cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be 
established for certain "radiogenic diseases" subject to 
presumptive service connection if a veteran was exposed to 
ionizing radiation while on active duty.  38 U.S.C.A. § 
1112(c) (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.309(d), 
3.311 (2005).

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 21 
types of cancer that are presumptively service connected 
under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2005).  
Second, direct service connection can be established under 
38 C.F.R. § 3.303(d) by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d at 1043.  And third, service connection can be 
established under section 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is one of the "radiogenic diseases" 
listed in section 3.311(b).

In the present case, it is clear that the presumptive 
provisions of 38 U.S.C.A. § 1112(c) cannot be relied upon by 
the veteran to establish service connection for the 
conditions here at issue.  Qualification under those 
provisions occurs only where it is shown that a claimant who 
participated in a "radiation risk activity" in service 
subsequently developed one or more of 21 listed cancers.  
Because the disorders and diseases at issue and claimed by 
the appellant as having afflicted the veteran are not cancers 
included in that list, the presumptive provisions of section 
1112(c) are not available to the appellant in this instance.  
See Rucker v. Brown, 10 Vet. App. at 71.  

Here, the record shows that the veteran was never service 
connected for any disability, though he had sought and was 
denied service connection for various disabilities which he 
had contended were caused by his exposure to radiation.  Of 
the diseases experienced by the veteran, only one, posterior 
subcapsular cataracts, is listed by regulation as a 
"radiogenic disease" which may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b)(2)(xvi).  However, a July 
2001 advisory medical opinion from the VA Under Secretary of 
Health determined that, based on all the evidence of record, 
it was unlikely that the veteran's cataracts could be 
attributed to exposure to ionizing radiation in service.  
Even if, arguendo, the veteran's cataracts could have been 
attributed to his exposure to ionizing radiation in service, 
there is no evidence that his cataracts contributed 
substantially or materially to his death, combined to cause 
death, or aided or lent assistance to the production of 
death.  

Without evidence that a disability related to military 
service or to in-service radiation exposure contributed 
substantially or materially to the veteran's death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of the veteran's death, service connection 
must be denied.  The veteran underwent a prostatectomy for 
what was once claimed to be due to prostate cancer, which 
cancer is a radiogenic disease listed in 38 C.F.R. § 3.311; 
however, there is no suggestion that any cancer the veteran 
may have experienced, or the removal of the prostate as 
treatment therefor, had any affect on the veteran's death or 
underlying causes thereof, which was coagulopathy due to 
hemorrhage and consequent multiple-organ failure.  
Additionally, the Board notes that a Dr. W. Hawkins and a D. 
R. Hull opined that the veteran had pulmonary fibrosis and 
other symptoms due to radiation exposure, but even by the 
doctors' own admissions, they had no specialized training in 
radiation-related disabilities, and neither was aware of the 
level of radiation exposure in this case.  More importantly, 
there is no indication that pulmonary fibrosis as diagnosed 
by Dr. Hawkins or respiratory infections, gastritis, 
diarrhea, excessive vomiting, or shortness or breath found by 
Dr. Hull was a contributory factor in the veteran's death, 
which as noted above was due to a hemorrhage and resultant 
organ failure.  

(Although May 8, 2003, findings by the National Academy of 
Sciences/National Research Council (NAS/NRC) show that 
Defence Threat Reduction Agency's dose reconstruction program 
was such that the upper bounds of dose estimates were of 
questionable validity, in this case the veteran did not have 
a radiogenic disease as defined by 38 C.F.R. § 3.311 that 
contributed in any way to his death.  As already noted, his 
cataracts were not show to have affected his demise.  
Additionally, there was no diagnosis of lung cancer, which is 
a radiogenic disease.  Because the evidence has not suggested 
that a radiogenic disease, including the claimed pulmonary 
fibrosis, or other symptoms listed by Dr. Hull contributed to 
the veteran's death, it is not necessary to undertake the 
procedures outlined in 38 C.F.R. § 3.311, which include 
obtaining a dose estimate and medical opinion.  While VA did 
this in 2001, the issue now before the Board is whether a 
disease process attributable to military service, including 
in-service radiation exposure, caused or contributed 
substantially to the veteran's death.  The record refers to 
hemorrhage and resulting multiple-organ failure as the cause 
of the veteran's demise, but no other disease process has 
been identified as a cause of death, even the pulmonary 
fibrosis that Dr. Hawkins said was radiogenic in origin.  Dr. 
Hull listed shortness of breath as due to radiation exposure, 
but this is a symptom, not a diagnosed disease process.  
Consequently, without some link between a disability that 
caused or contributed to the veteran's death and these 
problems identified as potentially radiogenic, further 
evidentiary development under 38 C.F.R. § 3.311 is not 
required despite the May 2003 findings of the NAS/NRC.)

The only other evidence of record supportive of the 
appellant's claim that her husband's death is related to his 
military service consists of the lay statements of the 
claimant and the deceased veteran.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
was competent as a layperson to describe the symptoms he 
experienced, and his spouse is qualified to describe what she 
may have witnessed, neither is competent to provide medical 
opinion as to the etiology of any of the veteran's diagnosed 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's death is not traceable to disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the claimant was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2002, four months after receipt of her claim, and two months 
prior to the RO's adverse decision.  

Specifically regarding VA's duty to notify, the notifications 
to the claimant apprised her of what the evidence must show 
to establish entitlement to service connection for the cause 
of the veteran's death, what additional evidence and/or 
information was needed from the claimant, what evidence VA 
was responsible for getting, and what information VA would 
assist in obtaining on the claimant's behalf.  The RO also 
specifically requested that the claimant identify any 
evidence or information she had pertaining to her claim, and 
to send the evidence she had as soon as possible.  The RO 
also provided a statement of the case (SOC) reporting the 
results of its review, and the text of the relevant portions 
of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for cause of death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


